Citation Nr: 0113162	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to July 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. .  

Service connection is currently in effect for bronchial 
asthma with residuals of steroid induced osteopenia and 
dyspnea, rated 60 percent disabling; the residuals of 
bilateral cataracts, with enucleation of the right eye and 
aphakia of the left eye, rated 60 percent disabling; 
osteoarthritis of the lumbar spine, rated 40 percent 
disabling; dysthymia, with PTSD, rated 30 percent disabling; 
the postoperative residuals of duodenal ulcer disease, rated 
20 percent disabling; osteoarthritis of the left wrist, rated 
10 percent disabling; and residuals of frostbite of the feet 
and hands, rated 10 percent disabling.  The veteran's 
combined evaluation is 100 percent disabling.  He has been 
found to be entitled to special monthly compensation on 
account of the loss of one eye.

Of record are statements from a VA physician and VA social 
worker, dated in April and December 1999.  These statements 
indicate that the veteran's PTSD had significantly worsened 
over the past months.  In addition, the veteran had required 
surgery on both his hand and his only operative eye.  He 
could now only distinguish shapes of objects.  This 
accelerated the need for aid and attendance benefits.  Based 
on this information, the Board is of the opinion that a 
current psychiatric examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertain to 
current medical treatment.

3.  The RO is requested to obtain copies 
of the medical records from the VA medical 
facility in Little Rock, Arkansas covering 
the period from December 1999 to the 
present.

4.  Thereafter, a VA examination should be 
conducted by a psychiatrist in order to 
determine the severity of the service-
connected PTSD.  All necessary tests and 
studies deemed necessary should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination. It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score with an 
explanation of the numeric code assigned. 

5.  Thereafter, a VA Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21- 
2680 or the equivalent) should be 
conducted by a physician to ascertain 
whether the veteran is housebound and/or 
able to independently perform the 
activities of daily living and self-care 
on a regular basis.  The examiner should 
be informed that only service-connected 
disabilities should be considered.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





